Case 2:20-cr-00296-DSC Documenti19 Filed 09/29/20 Page 1 of 2 !

1539

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
\

UNITED STATES OF AMERICA y |
) Criminal No. h ’ wf
v. ) (26/U.S.C. § 5861(d))
) |
JAMES THOMPSON a, yo
|
INDICTMENT | |
| |
COUNT ONE
The grand jury charges: |

On or about July 17, 2020, in the Western District of Pennsylvania, the defendant,

JAMES THOMPSON, did knowingly and unlawfully possess a firearm, as defined in Title 26,

United States Code, Section 5845(a)(3), which was hot registered to him in the National Firearms

Registration and Transfer Record, specifically a rifle having a barrel of less'than 16 inches in
length. |
|

In violation of Title 26, United States Code, Section 5861(d).

SEP 29 agp

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

1
1
1
1
Case 2:20-cr-00296-DSC Document'19 Filed 09/29/20 Page 2 of 2

FORFEITURE ALLEGATIONS

1. The grand jury re-alleges and incorporates by reference the allegations
contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to Title 26, United States Code, Section 5872 and Title 28, United States Code, Section 2461(c).

2. As part of the commission of the violation of Title 26, United States Code,
Section 5861(d), charged in Count One of the Indictment, the firearm listed in that count, namely,
a rifle having a barrel of less than 16 inches in length, which was involved and used i in the knowing
commission of that offense, is subject to forfeiture pursuant to Title 26, United States Code,

Section 5872.

A True Bill,

 

I
GyhOo
SCOTT W. BRADY =” |
United States Attorney

PA ID No. 88352
